264 F.2d 687
SPRINGS, INC., a Corporation of the State of New Jersey, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 12741.
United States Court of Appeals Third Circuit.
Argued March 5, 1959.Decided March 16, 1959.

Samuel J. Davidson, Hoboken, N.J.  (De Fazio, Davidson & De Fazio, Hoboken, N.J., on the brief), for petitioner.
William Naimark, Buffalo, N.Y., (Jerome D. Fenton, Gen. Counsel, Thomas J. McDermott, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Fannie M. Boyls, Betty Jane Southard, Attys., N.L.R.B., Washington, D.C., on the brief), for respondent.
Before GOODRICH, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
Springs, Inc., a New Jersey corporation, petitions to have a Labor Board order against it set aside.  Contrariwise, the Board petitions for enforcement.  The case involves a small number of employees in a plant at Hoboken.  The employees numbered about seventeen.  The charge is that eleven of them were discharged in violation of their rights under 8(a)(1) and 8(a)(3) of the National Labor Relations Act.  29 U.S.C.A. 158(a)(1), 158(a)(3) (1956).


2
We do not find error in the Labor Board's decision in this case.  The record developed was produced under some difficulty as the employees were, for the most part, Spanish and not English speaking.  But there is enough to sustain the conclusion that the discharges were improper, under the statute.  Nor do we find any prejudicial procedural action by the Board in the course of its hearing and decision.


3
The petition to review will be denied; the petition to enforce will be granted.